190 P.3d 493 (2008)
221 Or. App. 505
Virginia COREY; Bergis Road, LLC; and Bernita Johnston, Petitioners,
v.
DEPARTMENT OF LAND CONSERVATION AND DEVELOPMENT, Respondent.
Agency No. M119478; A129905.
Court of Appeals of Oregon.
Submitted on Remand June 23, 2008.
On Respondent's Motion to Determine Jurisdiction April 10, 2006.
Decided August 6, 2008.
Hardy Myers, Attorney General, Mary H. Williams, Solicitor General, and Denise G. Fjordbeck, Senior Assistant Attorney General, for motion.
Before WOLLHEIM, Presiding Judge, and SCHUMAN, Judge, and ROSENBLUM, Judge.
PER CURIAM.
The Department of Land Conservation and Development (DLCD) issued an order *494 waiving enforcement of certain land use regulations as to petitioners' property. Former ORS 197.352(1) (Ballot Measure 37 (2004)), amended by Or. Laws 2007, ch. 424, § 4 (Ballot Measure 49 (2007)), renumbered as ORS 195.305. Petitioners sought judicial review of DLCD's order in this court. Petitioners also sought judicial review of the order in the circuit court. DLCD filed a motion in this court for summary determination of which court had jurisdiction to review the order. We determined that this court had jurisdiction of the matter. Corey v. DLCD, 210 Or.App. 542, 152 P.3d 933, adh'd to on recons., 212 Or.App. 536, 159 P.3d 327 (2007). DLCD then petitioned for review of the jurisdictional issue. The Supreme Court allowed review. Corey v. DLCD, 343 Or. 363, 169 P.3d 1268 (2007).
On review, the Supreme Court determined that the passage of Ballot Measure 49 had rendered the controversy moot. The court dismissed the petition for review but denied DLCD's motion to vacate this court's decision regarding jurisdiction. Corey v. DLCD, 344 Or. 457, 184 P.3d 1109 (2008).
It remains for this court to dispose of the judicial review itself. In light of the Supreme Court's determination regarding mootness, we dismiss the judicial review as moot.
Judicial review dismissed as moot.